DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-3 in the reply filed on November 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 4, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910006953.1 application as required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2014/0352750).  
Instant claim 1 requires a thermoelectric material having a chemical formula of (AgyCU2-y)1-xTe1-zSez, wherein dependent claim 3 further limits the claimed material to either AgCuTe0.9Se0.1 or (AgCu)0.995Te0.9Se0.1.  
Regarding claims 1-3, Shin teaches a composite thermoelectric material comprising a matrix comprising a thermoelectric semiconductor and a nanoscale heterophase dispersed in the matrix (abstract).  In some embodiments, the heterophase may include a compound represented by the following formula: M”aXb, wherein M” may be Cu, Ag, or a combination thereof, X may be Se, Te, or a combination thereof, a is greater than or equal to 0 and less than or equal to 1, b is likewise greater than or equal to 0 and less than or equal to 1, and the sum of a and b is greater than 0 (par. 57).  Absent a showing of unexpected results, the overlapping compositional proportions taught by Shin are considered to constitute prima facie obviousness.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/Primary Examiner, Art Unit 1732